Citation Nr: 0313201	
Decision Date: 06/18/03    Archive Date: 06/24/03

DOCKET NO.  99-22 233A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L.  Konya, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1984 to September 
1994.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a May 1997 decision by the RO in Philadelphia, 
Pennsylvania, which denied service connection for bilateral 
hearing loss.  In August 2001, the Board denied service 
connection for right ear hearing loss and remanded the issue 
of service connection for left ear hearing loss.  


FINDINGS OF FACT

1.  The VA has fully informed the veteran of the evidence 
necessary to substantiate his claim for service connection 
for left ear hearing loss, and the VA has made reasonable 
efforts to develop such evidence.

2.  Left ear hearing loss is not a disorder of service origin 
or attributable to any incident therein.


CONCLUSION OF LAW

Left ear hearing loss was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West Supp. 2002); 
38 C.F.R. § 3.303 (2002).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West Supp. 2002).  This liberalizing law is applicable to 
this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991).  The VA promulgated regulations to implement the 
provisions of the law.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2002).  The VCAA and implementing 
regulations essentially provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions.

The veteran has undergone VA examinations, and he has been 
notified of evidence required to substantiate the claim.  The 
Board concludes that discussions as contained in the May 1997 
rating decision, in the October 1999 statement of the case, 
the June 2000 supplemental statement of the case, the August 
2002 supplemental statement of the case and VA letters to the 
veteran dated in June 1996 and November 2001 have provided 
the veteran with sufficient information regarding the 
applicable regulations.  The veteran and his representative 
have submitted written arguments and testimony.  The rating 
decision, statement of the case and supplemental statements 
of the case provided notice to the veteran of what was 
revealed by the evidence of record.  Additionally, these 
documents notified him why this evidence was insufficient to 
award the benefit sought.  Thus, the veteran has been 
provided notice of what VA was doing to develop the claim, 
notice of what he could do to help his claim, and notice of 
how his claim was still deficient.  Because no additional 
evidence has been identified by the veteran as being 
available but absent from the record, the Board finds that 
any failure on the part of VA to further notify the veteran 
what evidence would be secured by VA and what evidence would 
be secured by the veteran is harmless.  Cf. Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Factual Background

The veteran served on active duty from June 1984 to September 
1994.  His DD Form 214 shows that his primary military 
occupational specialty (MOS) was that of a field artillery 
cannoneer for nine years and seven months and a Marine Corps 
security force cadre trainer for two years and six months.

Service medical records show that on medical examination 
performed for induction purposes in June 1983, the veteran's 
ears were listed as normal.  Nothing was entered in the 
report form areas for a spoken voice hearing test or a 
whispered voice test.  Audiometric testing revealed pure tone 
decibel thresholds for the left ear as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
20
10
10
10
5

On a report of medical history dated June 1983, no history of 
ear problems were noted and the veteran expressed that he was 
in good health.  

On a hearing conservation data examination taken in December 
1984, pure tone thresholds in decibels for the left ear were 
as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
30
20
10
20
15




On a hearing conservation data examination taken in January 
1985, pure tone thresholds in decibels for the left ear were 
as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
30
20
20
15
10

On a hearing conservation data examination taken in February 
1985, pure tone thresholds in decibels for the left ear were 
as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
5
10
10
10
10

At a medical examination for re-enlistment purposes in 
February 1988, the veteran's ears were listed as normal and 
audiometric testing dated February 1988




HERTZ



500
1000
2000
3000
4000
LEFT
15
15
15
15
5

January 1989 revealed hearing within normal limits 
bilaterally.  




HERTZ



500
1000
2000
3000
4000
LEFT
5
5
5
5
5

At an April 1992 audiological examination, the veteran 
complained of decreased hearing.  The audiogram revealed a 25 
to 35 decibel (DB) hearing loss in the mid range frequencies 
of the left ear.  The diagnosis was noise induced hearing 
loss.  

Additional audiometric testing in May 1992 showed normal 
hearing through 4000 Hertz in both ears.  His word 
recognition ability for normal conservation was excellent 
bilaterally.  The audiologist found that the documented 
hearing loss was consistent with his history of noise 
exposure.  Hearing conservation plans were then implemented, 
including the use of hearing protection.  

At a routine physical examination in April 1993, the 
veteran's ears were listed as normal.  On authorized 
audiological evaluation, pure tone thresholds, in decibels 
were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
15
10
5
5
0
  
In a report of medical history dated April 1993 the veteran 
reported that he did not wear a hearing aid but when asked if 
he ever had hearing loss he reported that he did not know.  
The examiner noted that his hearing loss had improved since 
he left artillery.  

At a report of medical examination for separation purposes 
dated February 1994, the veteran's ears were listed as 
normal.  Audiometric testing revealed pure tone decibel 
thresholds for the left ear as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
20
15
10
5
10

On a report of medical history dated February 1994, the 
veteran reported that he sustained hearing loss from his 
artillery occupation.  The examiner noted mild high frequency 
hearing loss due to noise exposure.    
  
During a March 1996 VA audiological examination, the veteran 
complained of progressive hearing loss over the years.  He 
denied any prior ear pathology, which required medical 
treatment or surgery other than an occasional earache.  He 
reported noise exposure while serving in the military 
artillery unit for eight years and then as a shotgun and 
small arms instructor for two years.  Audiometric testing 
revealed pure tone decibel thresholds for the left ear as 
follows:




HERTZ



500
1000
2000
3000
4000
LEFT
15
5
5
5
10

His Maryland speech recognition score was 88 percent correct 
in the left ear.  The examiner noted that hearing was within 
normal limits bilaterally.  Speech reception thresholds were 
in good agreement with the pure tone averages and the speech 
discrimination score was good at PBmax in the left ear.  
Tympanometry suggested good normal middle ear function 
bilaterally.      

In October 1996, the RO received two statements submitted by 
acquaintances of the veteran.  The statements indicated that 
when the veteran returned from the Persian Gulf War he 
experienced problems with his hearing.  He turned the 
television to a very high problem and he had to watch 
individual's lips when he talked to them.

At a regional office hearing in November 1999, the veteran 
reported that during his first period of service he was not 
required to wear any type of preventive devices with the 
artillery.  Later in his career, he was required to wear 
yellow Styrofoam earplugs.  He further reported that had been 
told by guests at his home that the volume on his television 
was very high however, he felt the volume was normal.  

At a personal hearing in February 2001, the veteran testified 
that his family first noted his hearing loss and commented 
that his television volume was much louder after he returned 
from service.  He also pointed out that he listened to music 
at a higher volume than normal.  He received complaints from 
friends and neighbors that his television and music were too 
loud.    

In August 2001, the Board remanded the case for further 
evidentiary development regarding left ear hearing loss.  The 
remand afforded the veteran a VA audiological evaluation and 
ear examination to determine the current status of his 
hearing acuity in the left ear.  

During a December 2001 VA audiological examination, the 
veteran reiterated his previous complaints and also indicated 
occupational noise exposure in a federal corrections 
building.  Audiometric testing revealed pure tone decibel 
thresholds for the left ear as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
20
20
15
10
10

His Maryland speech recognition score was 100 percent correct 
in the left ear.  The examiner noted that immittance testing 
indicated normal, type A tympanograms bilaterally.  The 
diagnosis was hearing within normal limits bilaterally.      

Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West Supp. 2002); 38 C.F.R. 
§ 3.303 (2002).  Service incurrence will be presumed for 
certain chronic diseases, including sensorineural hearing 
loss, if manifest to a compensable degree within the year 
after active service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 
2002); 38 C.F.R. §§  3.307, 3.309 (2002). 

For the purposes of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or 
greater; or when the auditory thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385 (2002).
The veteran claims service connection for left ear hearing 
loss, which he asserts, was incurred in military service.  
Service medical records show that the veteran's ears were 
clinically normal on induction examination in June 1983 and 
again on separation examination in February 1994.  

There is no evidence of bilateral hearing loss dated within 
the first post-service year.  Post-service medical records 
are negative for hearing loss.

While speech recognition in the left ear was 88 percent 
during a March 1996 VA audiological examination, the examiner 
noted that hearing was within normal limits bilaterally.  At 
another VA examination in December 2001 the examiner again 
found hearing was within normal limits bilaterally.  There 
has been no evidence submitted which would refute the 
examiner's statements.

The veteran has asserted that he incurred bilateral hearing 
loss during his period of active service.  As a layman, he is 
not competent to render an opinion regarding diagnosis or 
etiology.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

The preponderance of the evidence is against the veteran's 
claim for service connection for left ear hearing loss.  
Consequently, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
Supp. 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

The claim for service connection for left ear hearing loss is 
denied.



____________________________________________
	RENÉE M. PELLETIER 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

